EXAMINER’S COMMENTS

The rejections of claims 4, 5, 9, 11-16 and 20-28 under 35 U.S.C. 112(a), as failing to comply with the written description requirement are withdrawn in view of Applicant’s amendment adding the term “immune checkpoint inhibitor antibody”.

The rejections of claims 4, 5, 9-17 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al WO 2014/168874, published 16 October 2014, IDS) in view of Yap et al (Sci Transl Med, 28:127ps10, 2012), van Rooij et al (J Clin Oncol, 31:e439-e442, 2013, IDS) and Topalian et al (N Engl J Med, 366:2443-2454, 2012, IDS) are withdrawn in view of Applicant’s arguments in their response filed 9 March 2021.

Claims 4, 5, 9-17 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al (US 20190023787, published 24 January 2019, effective filing date 13 November 2015) in view of Lapidus et al (US 5670325, issued 23 September 1997) are withdrawn in view of Applicant’s arguments and Declaration of Andrew Craig under 37 CFR §1.132 in their response filed 9 March 2021.

Claims 4, 5, 9-17 and 20-33. The species restriction requirement for as set forth in the Office action mailed on 13 February 2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 8:30am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK HALVORSON/Primary Examiner, Art Unit 1642